The issue raised in this petition was decided by us in Firemans Fund Insurance Co. v. McAlpine, 120 R.I. 744, 391 A.2d 84 (1978). Accordingly, the petition for writ of certiorari is granted, the order of the Superior Court granting Site Construction, Inc.’s motion to compel production is *948quashed, and the papers in this case are returned to the Superior Court so that the correctness of the grant of the motion to produce can be evaluated in the light of the principles set forth in the McAlpine foursome published on August 17, 1978.
Selya and Iannuccillo, Bruce M. Selya, for Allendale Mutual Insurance Company, petitioner.
Gunning, LaFazia é- Gnys, Inc., Raymond A. LaFazia, for respondent.